United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-1954
                                 ___________

Belinda Smith,                       *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *
                                     *
            Appellee.                *
                                ___________

                           Submitted: December 16, 2005
                              Filed: January 31, 2006
                               ___________

Before WOLLMAN, LAY, and RILEY, Circuit Judges.
                           ___________

RILEY, Circuit Judge.

      Belinda Smith (Smith) appeals the district court’s order upholding the
Commissioner of the Social Security Administration’s (Commissioner) denial of
supplemental security income (SSI) benefits. For the reasons set forth below, we
reverse and remand to the Commissioner for further proceedings.
I.    BACKGROUND
      Smith was born in 1973 and has a high school education. In March 2001, Smith
applied for SSI benefits, claiming she was disabled due to migraine headaches,
chronic obstructive pulmonary disease, irritable bowel syndrome, pelvic inflammatory
disease, arthritis, strokes, asthma, endometriosis, blood clots, and an injured back and
neck.

       On December 12, 2002, the Administrative Law Judge (ALJ) held a hearing on
Smith’s application for SSI benefits. Smith was not represented by counsel at the
hearing. Smith testified she last worked as a certified nursing assistant in a nursing
home, but she could no longer work due to three migraine-induced strokes, the first
of which occurred in 1994. Smith further testified that as a result of a car accident in
June 2001, she suffered from thoracic outlet syndrome and her doctor advised her to
lift no more than five to ten pounds. Smith also complained that when the weather
changed, “the arthritis had set up in my joints,” and, on some days, she had problems
walking. Smith had trouble standing and walking due to endometriosis, pelvic
inflammatory disease, and a prolapsed uterus. Smith also had breathing problems
associated with chronic obstructive pulmonary disease. Because of her difficulty
breathing, Smith took updrafts from inhalers every four hours and had a handicapped
parking permit. Despite being advised by her doctors to quit smoking, Smith
continued to smoke, although at a reduced rate, stating smoking calmed her depression
and nerve problems. Smith also suffered from panic attacks and took Paxil.1

       Smith further testified she was disabled due to a seizure disorder. Smith
suffered from seizures as a child, and the seizures started again shortly before the ALJ




      1
       Paxil is a psychotropic drug used for the treatment of depression and anxiety.
Physicians’ Desk Reference 1501 (60th ed. 2006).

                                          -2-
hearing. Smith took Dilantin2 three times per day for seizures, and her doctors
continued to adjust her Dilantin levels. Due to her seizures, Smith’s doctors advised
Smith not to use the stove and not to drive for one year. Smith had not driven since
September 2002.

      Smith also described her daily activities and capabilities, stating she tried to
“pick up around the house,” and she tried to “craft sometimes.” Smith also visited her
grandmother and aunt, attended church occasionally, read, and shopped for short
periods.

      Jerry Miller (Miller), a vocational consultant, also testified at the hearing before
the ALJ. Miller explained Smith’s past work consisted of a position as a certified
nursing assistant, which was medium exertion, semi-skilled work. The ALJ then
asked Miller the following hypothetical question:

      Assume you’re dealing with someone the same age as the claimant, with
      the same education, and background of past work experience. Further
      assume that they’re limited to light work exertionally. They would also
      have to observe routine seizure precautions, such as avoiding dangerous
      heights, machinery, all operation of automotive equipment, that sort of
      thing. They would also have to avoid exposure to dust, fumes, gases,
      other pulmonary irritants. Now with that vocational profile, would this
      individual be able to perform any of the claimant’s past jobs?

Miller replied this hypothetical individual could not perform Smith’s past work. The
ALJ then asked Miller whether the hypothetical individual could perform other jobs
in the national economy. Miller responded this hypothetical individual could work
as a cashier (for which there were 20,000 jobs in Arkansas and over one million in the
national economy), an office helper (for which there were 1,000 jobs in Arkansas and


      2
      Dilantin is an antiepileptic medication used for the control of grand mal and
temporal lobe seizures. Physicians’ Desk Reference 2153 (60th ed. 2006).

                                           -3-
over 50,000 in the national economy), and as a sales attendant (for which there were
900 jobs in Arkansas and over 50,000 in the national economy), all of which were
light exertion, unskilled work.

       At the end of the hearing, the ALJ advised Smith he would send her to a
consultative examiner to further develop her case. On January 27, 2003, Dr. Owen
H. Clopton (Dr. Clopton) performed a consultative examination. Dr. Clopton’s
physical examination of Smith revealed Smith suffered from obesity, but had no
limitation of motion, no cyanosis, no edema, and no muscular atrophy, and had normal
strength in both the upper and lower extremeties. Dr. Clopton’s pulmonary functions
test showed mild restriction. Dr. Clopton diagnosed Smith with recurrent bronchitis,
hypertension, migraine headaches, mixed anxiety depression, uncontrolled seizure
disorder by history, and exogenous obesity.

       On January 30, 2003, Dr. Clopton completed a medical assessment, indicating
due to dyspnea and cough, Smith could lift twenty pounds occasionally and ten
pounds frequently, she could stand/walk for at least two hours in an eight-hour work
day, but she had no restrictions on sitting, pushing, or pulling; due to obesity and
dyspnea, she could perform occasional climbing, balancing, kneeling, crouching,
crawling, and stooping; she had no restrictions on manipulative functions and no
visual or communicative limitations; due to frequent bronchitis, she had a limited
ability to work around temperature extremes, dust, humidity/wetness, fumes, odors,
chemicals, and gases; but she had no restrictions on working around noise, vibration,
or hazards, such as heights and machinery.

       On February 19, 2003, Smith visited Dr. Bob W. Smith (Dr. Smith), a
neurologist at the Bald Knob Medical Clinic, complaining of increased seizure
activity. Dr. Smith assessed Smith as having uncontrolled grand mal epilepsy,
obesity, and mental depression. In a letter dated February 19, 2003, Dr. Smith advised
Smith’s treating physician, Dr. Terry Brown (Dr. Brown), that Smith experienced

                                         -4-
seizures on almost a daily basis, with tonic-clonic jerking with tongue biting, and
postictal confusion. Dr. Smith noted Smith was obese, but her motor strength was
symmetrical, sensation was intact, coordination was good, and her gait was not ataxic.



      Dr. Smith ordered an electroencephalogram, which revealed normal interseizure
recordings, and an MRI, which revealed no intracranial lesions but did show Smith
had right maxillary sinusitis. Smith’s Dilantin level was 3.9, well below the
therapeutic range of 10-20. Dr. Smith diagnosed Smith with grand mal epilepsy and
advised Smith to (1) decrease Paxil, because Paxil tended to worsen seizure activity,
(2) continue taking Dilantin, and (3) add Depakote.3

      On March 12, 2003, Smith followed up with Dr. Smith on her seizure activity.
Dr. Smith noted Smith voluntarily stopped taking Paxil and she experienced less
frequent, but more intense, seizures. Dr. Smith assessed Smith with uncontrolled
seizure disorder and increased Smith’s Dilantin dosage.

       In a decision dated May 17, 2003, the ALJ found Smith suffered from severe
impairments, including a history of back strain, seizures, and mild chronic obstructive
pulmonary disease, but Smith did not have an impairment or combination of
impairments that met or equaled a listed impairment for presumptive disability. The
ALJ also found Smith could not perform her past relevant work. The ALJ determined,
however, “the symptomatology suffered by [Smith] is not of a duration, frequency or
intensity as to be disabling nor would it preclude the performance of light work.” The
ALJ further noted no physician limited Smith’s ability to work due to her seizure
disorder. Thus, the ALJ found Smith had the residual functional capacity to perform
light work and denied Smith’s request for benefits. The Social Security Appeals


      3
       Depakote is indicated for the treatment of seizures and migraine headaches.
Physicians’ Desk Reference 429 (60th ed. 2006).

                                         -5-
Council and the district court both affirmed the ALJ’s decision. Smith appeals the
district court’s order upholding the Commissioner’s decision to deny SSI benefits.

II.    DISCUSSION
       Smith argues the Commissioner’s decision denying her disability claim is not
supported by substantial evidence. Our review is limited to determining “whether the
Commissioner’s findings are supported by substantial evidence on the record as a
whole.” Roberts v. Apfel, 222 F.3d 466, 468 (8th Cir. 2000). “Substantial evidence
is relevant evidence that a reasonable mind would accept as adequate to support the
Commissioner’s conclusion.” Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).
A social security hearing is a non-adversarial proceeding, and the ALJ has a duty to
fully develop the record. See Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).
That duty may include seeking clarification from treating physicians if a crucial issue
is undeveloped or underdeveloped. Id.

        The ALJ undertook the familiar five-part analysis in determining whether Smith
is disabled,4 finding at the fifth step she was not, because she has the residual
functional capacity to perform light work. The Commissioner bears the burden at the
fifth step of establishing that, given the applicant’s residual functional capacity, age,
education, and work experience, there are a significant number of jobs available in the
national economy which the applicant can perform. 20 C.F.R. § 404.1560(c). Smith
raises two issues on appeal. First, she claims the ALJ’s hypothetical question to
Miller was deficient because it failed to include any limitation on Smith’s ability to
stand, or the frequency and severity of Smith’s seizures. Second, Smith argues the
ALJ failed to fully develop the record.


      4
       “The five part test is as follows: 1) whether the claimant is currently employed;
2) whether the claimant is severely impaired; 3) whether the impairment is, or is
comparable to, a listed impairment; 4) whether the claimant can perform past relevant
work; and if not, 5) whether the claimant can perform any other kind of work.” Cox
v. Barnhart, 345 F.3d 606, 608 n.1 (8th Cir. 2003).

                                          -6-
      The ALJ’s conclusions are not supported by substantial evidence in the record.
Specifically, the record is underdeveloped concerning Smith’s seizure disorder. In his
decision, the ALJ concluded “the symptomatology suffered by [Smith] is not of a
duration, frequency or intensity as to be disabling nor would it preclude the
performance of light work.” Only five days before the ALJ’s decision, however,
Smith’s treating neurologist, Dr. Smith, noted Smith experienced more intense
seizures, and Dr. Smith diagnosed Smith with uncontrolled seizure disorder and
increased her Dilantin dosage. Despite the ALJ’s reference to the “duration,
frequency or intensity” of Smith’s seizures, the ALJ did not question Smith’s treating
physicians or the consultative examiner about the frequency, severity, or
controllability of Smith’s seizures. Additionally, the ALJ noted no physician limited
Smith’s ability to work due to her seizure disorder. The ALJ, however, did not ask
Smith’s treating physicians whether Smith’s seizure disorder may limit her ability to
work. Given Smith’s order from her physicians not to use the stove and not to drive
for one year due to her seizure disorder, if asked, Smith’s physicians may believe
Smith has a limited ability to work as well. The ALJ did not focus on the seizure
disorder with the consultative examiner, Dr. Clopton, and also did not inquire of
Dr. Clopton regarding Smith’s recent, more intense, and possibly more uncontrolled
seizures.

       We remand the case for further proceedings so the ALJ may further develop the
record in order to ascertain what level of work, if any, Smith is able to perform. See
Greene v. Sullivan, 923 F.2d 99, 102 (8th Cir. 1991) (remanding for further
development of the record where claimant suffered from several seizures and
claimant’s neurologist suggested occupational limitations based on claimant’s
propensity to seizures). On remand, the ALJ should consider the extent of Smith’s
impairment from seizures in evaluating Smith’s residual functional capacity, and, if
the evidence warrants, frame a revised hypothetical question to the vocational expert.


                                         -7-
III.   CONCLUSION
       We reverse the judgment of the district court and remand with instructions to
return the case to the Commissioner for proceedings consistent with this opinion.
                        ______________________________




                                        -8-